Citation Nr: 1706775	
Decision Date: 03/06/17    Archive Date: 03/16/17

DOCKET NO.  10-36 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for pharyngitis, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Thompson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1991 to April 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from   a November 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).

This matter was previously before the Board in March 2015, when the Veteran's request to reopen the claim for service connection for pharyngitis was denied.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  By a July 29, 2016 Order, the Court remanded the March 2015 denial to the Board for compliance with instructions included in a July 2016 Joint Motion for Partial Remand (JMPR).

A hearing was held before an Acting Veterans Law Judge (VLJ) in April 2012 who is no longer employed at the Board.  The Board informed the Veteran of that fact and that he had the right to a hearing before another VLJ.  He elected another hearing, which was held before the undersigned VLJ in December 2013.  Transcripts of the hearings are of record.

The Board notes that the issues of service connection for hearing loss and a bilateral eye condition are also on appeal, but are not ready for Board review at this time.    In this regard, the Veteran has not been notified that the issues have been returned  to the Board nor provided the appropriate notice concerning the time limit for submitting additional evidence.  See 38 C.F.R. §§ 19.36, 20.1304(a).  Accordingly, to ensure that the Veteran is afforded full due process in the matter, these issues will be the subject of a later Board decision as appropriate.  See 38 C.F.R. § 3.103; Gray v. McDonald, 27 Vet. App. 313, 327 (2015) (Due Process protections apply to disability compensation proceedings before the Board) (citing Cushman v. Shinseki, 576 F.3d 1290 (Fed.Cir.2009)).

The issue of entitlement to service connection for pharyngitis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for pharyngitis was initially denied in a January 1998 rating decision that was not appealed, nor was new and material evidence submitted within the appeal period.

2.  Evidence submitted since the January 1998 rating decision relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the Veteran's claim for service connection for pharyngitis.


CONCLUSION OF LAW

1.  The January 1998 rating decision that denied service connection for pharyngitis is final.  38 U.S.C.A. § 7105 (c) (West 2014), 38 C.F.R. §§ 20.302, 20.1103 (2016).

2.  New and material evidence has been received to reopen the claim for service connection for pharyngitis.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).

New evidence means existing evidence not previously submitted to VA.  38 C.F.R. § 3.156(a) (2016).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection for pharyngitis was initially denied in a January 1998 rating decision on the basis that the condition was acute and resolved with treatment     with no findings or diagnosis of a chronic disease or disability shown at time of separation or on VA examination.  Although the Veteran was notified of this    rating decision and his appellate rights in a February 1998 letter, he did not appeal.  Additionally, new and material evidence was not received during the appeal period.  As such, the January 1998 rating decision became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016). 

In June 2009, the Veteran filed a petition to reopen his claim for service connection for pharyngitis.  A November 2009 rating decision denied the Veteran's petition to reopen his claim.  The Veteran timely appealed. 

Evidence received since the last final denial of the Veteran's claim in the January 1998 rating decision includes additional testimony from the Veteran regarding     his recurrent symptoms and sore throats.  This evidence is new in that it was not previously of record at the time of the January 1998 rating decision.  The testimony is also material because it relates to an unestablished fact necessary to substantiate the claim; namely, the presence of a current disability of pharyngitis.  As the aforementioned evidence must be presumed credible for purposes of reopening        a claim and goes to the previously unestablished elements for service connection, the Board finds that new and material evidence has been received.  Shade, 24 Vet. App. at 117.  Therefore, the Veteran's claim of entitlement to service connection for pharyngitis is reopened.


ORDER

New and material evidence having been received, the claim for service connection for pharyngitis is reopened, and to that extent only, the appeal is granted.


REMAND

The Board finds that additional development is necessary prior to appellate review of the reopened issue of entitlement to service connection for pharyngitis.

When the Board reopens a claim after the RO has denied reopening that same claim, the matter generally must be returned to the RO for consideration of the merits.  Hickson v. Shinseki, 23 Vet. App. 394, 399 (2010).  Thus, the issue of entitlement to service connection for pharyngitis must be remanded to the AOJ        for consideration of the merits.  

In addition, in October 2009, the Veteran underwent a VA examination.  The VA examiner who conducted the examination observed that the Veteran had no cough, no wheeze, and no shortness of breath.  The VA examiner declined to diagnose pharyngitis, and noted that there was no exudative pharyngitis.  However, the Veteran's service treatment records show that the Veteran was diagnosed with recurrent sore throat and persistent pharyngitis.  Further, the Veteran testified in    the April 2012 and December 2013 hearings that he continues to have recurrent symptoms and sore throats.  Based on the foregoing, the Board finds that a VA examination and opinion would aid in adjudication of the claim.

Furthermore, the record indicates that there may be outstanding private treatment records.  Specifically, the Veteran reported during the October 2009 VA examination that he was treated for pharyngitis at "Austin MD."  The record does not contain the aforementioned treatment records.  Accordingly, on remand, reasonable efforts must be made to obtain all outstanding relevant treatment records.

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for the disability on appeal, including "Austin MD."  After securing the necessary releases, request any relevant records identified that are not duplicates of those already contained in the claims file.  If any requested records cannot be obtained, the Veteran should be notified of such.  

2.  Obtain and associate with the claims file outstanding VA treatment records from November 2016 to present.    If any records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

3.  Schedule the Veteran for a VA throat examination        to address the Veteran's claim for service connection        for pharyngitis.  The claims file must be reviewed in conjunction with the examination.  All indicated tests should be conducted and the results reported.  

Following review of the claims file and examination of    the Veteran, the examiner should indicate whether the Veteran has a current diagnosis manifested by symptoms   of pharyngitis.  For any current diagnosis manifested by symptoms of pharyngitis, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's pharyngitis had its onset in service or is otherwise related to military service.  The examiner should explain the medical basis for any conclusions reached.

If there is no diagnosed disability that the Veteran's claimed pharyngitis condition can be attributed to, the examiner should state whether there are objective signs and symptoms of the Veteran's claimed pharyngitis and sore throat.  The examiner should indicate whether such represents an undiagnosed illness related to the Veteran's service in the Persian Gulf.  The examiner should explain the medical basis for any conclusions reached.

4.  After completing the requested actions, and any additional action warranted, the AOJ should readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished        a supplemental statement of the case and be given an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.
 
The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


